Title: To Alexander Hamilton from Oliver Wolcott, Junior, 27 May 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T D C O. May 27. 1793
Sir

I herewith transmit an extract from a Law of the Commonwealth of Virginia passed on the 26th. of Decr. 1792. Also extracts from a Letter written by Jno. Hopkins Esq. dated Jany 3d. 1793. & from a Letter written to him from this office dated February 22d 1793.
These papers will shew, that the Commonwealth of Virginia authorised the Treasr. to issue from the State Treasy. certain Certificates of the Sinking Fund, in payment of debts due to foreign Creditors, & also to exchange Certificates of said Fund dated prior to the 1st. of Jany. 1790, for Certificates of a subsequent date.
The question for consideration is, whether the Certificates so issued or exchanged may be admitted in Loan to the United States, under the Acts of the 4th. of Aug. ’90 & of the 8th of May 1792.
I have the honor to be &c.

A Hamilton


